DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered. Claims 1, 2 and 4-10 are pending.

Specification
The amendment to the specification, filed 27 July 2022, is acceptable and entered.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Regarding claim 4 (an indirectly, claim 5), the applicant states “The container assembly of claim 3”. However, claim 3 was cancelled in the most recent claim set, filed 27 July 2022. Since claim 3 was cancelled and moved into claim 1, examiner will assume claim 4 now depends from claim 1, not 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud et al. (US 20090200307).
Regarding claim 1, Giraud teaches a container assembly (figure 1, reference 20), comprising: a first portion (figure 1, reference 30) including a first latch portion (figure 1, reference 42); and a second portion (figure 1, reference 26) including a second latch portion (figure 1, reference 40/44); wherein the first and second portions are configured to be movable between an open configuration and a closed configuration (paragraph 76), and the first and second latch portions are configured to releasably engage in the closed configuration (figure 1, reference 40/44 and 42 and paragraph 78); wherein the first and second latch portions are configured to engage the first and second portions together in the closed configuration (figure 1) to define an internal compartment (figure 4, reference 24); and wherein the second latch portion includes a latch cage (figure 1 and 2, the rectangular opening perimeter on second latch portion 40, as shown in the annotated figure below) defining a chamber (figure 1 and 2, the rectangular opening on second latch portion 40) configured to receive a portion of the first latch portion in the closed configuration (figure 1), the second latch portion includes a pair of biasing arms (figure 1, reference 60 and 62 and paragraph 90) configured to engage a groove of the second portion (figure 1, reference 26 at 60 and 62, as shown in the annotated figure below: The backwards “C” or “]” shape on second portion 26 is the groove for which the biasing arms engage the second portion), and bias the second latch portion to an engagement position (figure 1, reference 60 and 62 and paragraph 90). Applicant is reminded that any limitation with the phrase “configured to” in any of the claims has been treated as intended use. This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Giraud is capable of performing the recited function.

    PNG
    media_image1.png
    288
    425
    media_image1.png
    Greyscale

Regarding claim 2, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches wherein the portion of the first latch portion includes a latch member (figure 4, reference 48 on 42) configured to engage a portion of the second latch portion within the latch cage when the second latch portion is in an engagement position (figure 1 and 4: the first latch portion 42 of latch member 48 engages a portion 46 of the second latch member 40/44).
Regarding claim 4, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the second latch portion is configured to be slideably moveable in a first direction between the engagement position and a first disengagement position when the first and second portions are in the closed configuration (figure 2 and 3, reference 40/44 and paragraph 90 and 91).
Regarding claim 5, Giraud teaches all of the claim limitations of claim 4, as shown above. Furthermore, Giraud teaches the second latch portion is configured to be slideably moveable in a second direction between the engagement position and a second disengagement position when the first and second portions are in the closed configuration, wherein the second direction is opposite the first direction (figure 2 and 3, reference 40/44 and paragraph 90 and 91).
Regarding claim 6, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the second latch portion is configured to be slideably moveable between a first position (figure 2, reference 40/44) and a second position (figure 3, reference 40/44) when the first and second portions are in the closed configuration (figure 2 and 3), whereby the second latch portion engages the first latch portion in the first position (figure 1 and 2, reference 40/44 and 42), thereby holding the first and second portions in the closed configuration (figure 1 and 2), and the second and first latch portions are disengaged in the second position (figure 3), thereby allowing the first and second portions to move from the closed configuration to the open configuration (figure 3 and paragraph 75).
Regarding claim 7, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the first latch portion is configured to be moveable between a first position (figure 1, reference 42) and a second position (figure 1, reference 42 and paragraph 75: when the first latch portion is pushed, the first latch portion would be in a second position) when the first and second portions are in the closed configuration (figure 1), whereby the first latch portion engages the second latch portion in the first position (figure 1 and 4 and paragraph 79), thereby holding the first and second portions in the closed configuration (figure 1 and paragraph 78).
Regarding claim 8, Giraud teaches all of the claim limitations of claim 7, as shown above. Furthermore, Giraud teaches the first and second latch portions are disengaged in the second position of the first latch portion when the second latch portion is moved from a first position of the second latch portion (figure 3 and paragraph 75), wherein the first and second latch portions are engaged, to a second position of the second latch portion, wherein the first and second latch portions are disengaged (figure 3 and paragraph 75), thereby allowing the first and second portions to move from the closed configuration to the open configuration (paragraph 75).
Regarding claim 9, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the first latch portion directly mechanically engages the first portion without additional fasteners (figure 4, reference 42 and 30).
Regarding claim 10, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the second latch portion directly mechanically engages the second portion without additional fasteners (figure 1, reference 40/44 and 26).

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “Applicant respectfully submits that Giraud does not anticipate the claims as amended. In particular, amended claim 1 recites "wherein the second latch portion further includes a pair of biasing arms configured to engage a groove of the second portion, and bias the second latch portion to an engagement position." This feature is not disclosed in the portions of Giraud cited by the Examiner”. Examiner respectfully disagrees. As stated in the rejection above, Giraud does teach this feature. From the rejection above, “the second latch portion includes a pair of biasing arms (figure 1, reference 60 and 62 and paragraph 90) configured to engage a groove of the second portion (figure 1, reference 26 at 60 and 62, as shown in the annotated figure below: The backwards “C” or “]” shape on second portion 26 is the groove for which the biasing arms engage the second portion), and bias the second latch portion to an engagement position (figure 1, reference 60 and 62 and paragraph 90)”. This is also shown in the annotated drawing above for claim1. Since the prior art discloses this limitation, as shown in the rejection above, the claim remains rejected.
Regarding claims 2 and 4-10, since claim 1 remains rejected and the prior art discloses the claim limitations of claims 2 and 4-10, claims 1, 2 and 4-10 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735